FARMER, J.
We affirm Cadet’s three adjudications of guilt for armed robbery with a firearm and one adjudication of guilt for attempted armed robbery with a firearm. We reverse and remand for resentencing on the attempted armed robbery with a firearm conviction however. Attempted armed robbery with a firearm is a second degree felony. Bass v. State, 698 So.2d 885 (Fla. 4th DCA 1997). The maximum sentence for a habitual violent felony offender who has committed a second degree felony is thirty years. § 775.084, Fla. Stat. (1999). Therefore, it was error to sentence Cadet to life in prison for attempted armed robbery with a firearm.
GUNTHER and STONE, JJ., concur.